Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 24, 2017

The Court of Appeals hereby passes the following order:

A16A1913. STOREY et al. v. INTERSTATE ELECTRICAL SUPPLY, INC.

      Following the denial of the appellants’ summary judgment motion in the trial
court, this Court granted the appellants’ application for interlocutory review without
the benefit of the complete record. After a full review of the appellate briefs and the
entire record, it is determined that the appeal was improvidently granted.
Accordingly, the order granting the appellants’ application is VACATED, and the
appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/24/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.